Case:17-03283-LTS Doc#:6086 Filed:03/29/19 Entered:03/29/19 16:26:41                           Desc: Main
                           Document Page 1 of 3


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF PUERTO RICO
 ----------------------------------------------------------x

 In re:                                                                      PROMESA
                                                                             Title III
 THE FINANCIAL OVERSIGHT AND
 MANAGEMENT BOARD FOR PUERTO RICO,

          as representative of                                               No. 17 BK 3283-LTS

 THE COMMONWEALTH OF PUERTO RICO,                                            (Jointly Administered)
 et al.,

                            Debtors.1
 ----------------------------------------------------------x

                          ORDER GRANTING THE URGENT MOTION
               OF OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR ORDER,
                 UNDER BANKRUPTCY CODE SECTIONS 105(A) AND 926(A) AND
          BANKRUPTCY RULE 9006, ESTABLISHING (I) PROCEDURES WITH RESPECT TO
         DISCLOSURE OF AVOIDANCE ACTIONS TO BE ASSERTED BY OVERSIGHT BOARD,
                        AND (II) EXPEDITED BRIEFING SCHEDULE FOR
      POTENTIAL REQUEST TO APPOINT TRUSTEE UNDER BANKRUPTCY CODE SECTION 926(A)

                  The Court has received and reviewed the Urgent Motion of Official Committee of

 Unsecured Creditors for Order, Under Bankruptcy Code Sections 105(a) and 926(a) and

 Bankruptcy Rule 9006, Establishing (I) Procedures with Respect to Disclosure of Avoidance



 1
          The Debtors in these Title III Cases, along with each Debtor’s respective Title III case
          number and the last four (4) digits of each Debtor’s federal tax identification number, as
          applicable, are the (i) Commonwealth of Puerto Rico (Bankruptcy Case No. 17 BK 3283-
          LTS) (Last Four Digits of Federal Tax ID: 3481); (ii) Puerto Rico Sales Tax Financing
          Corporation (“COFINA”) (Bankruptcy Case No. 17 BK 3284-LTS) (Last Four Digits of
          Federal Tax ID: 8474); (iii) Puerto Rico Highways and Transportation Authority
          (“HTA”) (Bankruptcy Case No. 17 BK 3567-LTS) (Last Four Digits of Federal Tax ID:
          3808); (iv) Employees Retirement System of the Government of the Commonwealth of
          Puerto Rico (“ERS”) (Bankruptcy Case No. 17 BK 3566-LTS) (Last Four Digits of
          Federal Tax ID: 9686); and (v) Puerto Rico Electric Power Authority (“PREPA”)
          (Bankruptcy Case No. 17 BK 4780-LTS) (Last Four Digits of Federal Tax ID: 3747).
          (Title III case numbers are listed as Bankruptcy Case numbers due to software
          limitations).


 190329 SCH ORD RE UCC PROC MOT.DOCX                       VERSION MARCH 29, 2019                     1
Case:17-03283-LTS Doc#:6086 Filed:03/29/19 Entered:03/29/19 16:26:41                      Desc: Main
                           Document Page 2 of 3


 Actions to be Asserted by Oversight Board, and (II) Expedited Briefing Schedule for Potential

 Request to Appoint Trustee Under Bankruptcy Code Section 926(a) (Docket Entry No. 5997 in

 Case No. 17-3283, the “Motion”) filed by the Official Committee of Unsecured Creditors (the

 “Committee”) and the submissions filed in opposition and reply with respect thereto. The

 Motion is granted to the following extent.

                The Financial Oversight and Management Board of Puerto Rico (the “Oversight

 Board”) shall disclose a preliminary list of all potential Avoidance Actions related to the

 Commonwealth,2 including designations of which Avoidance Actions the Oversight Board

 intends to pursue on behalf of the Commonwealth, to the Committee by April 5, 2019 at 5:00

 p.m. (Atlantic Standard Time). The Committee and the Oversight Board shall promptly meet

 and confer regarding the contents of the Oversight Board’s preliminary list and anticipated

 allocation of litigation responsibilities. The Oversight Board shall thereafter provide to the

 Committee its final list of Commonwealth Avoidance Actions, including the aforementioned

 designations, by April 10, 2019 at 2:00 p.m. (Atlantic Standard Time). The Oversight Board

 shall file an informative motion disclosing the final list by May 6, 2019.

                The Committee shall file, if necessary, its Section 926 Motion seeking the

 appointment of a trustee to assert Avoidance Actions related to the Commonwealth by April 12,

 2019 at 5:00 p.m. (Atlantic Standard Time). The Oversight Board’s opposition papers shall be

 filed by April 15, 2019 at 5:00 p.m. (Atlantic Standard Time), and the Committee’s reply

 papers shall be filed by April 20, 2019 at 12:00 p.m. (Atlantic Standard Time). The Oversight

 Board and the Committee shall also file a joint status report that includes proposed deadlines for



 2
        Capitalized terms not defined herein shall have the same meaning as provided in the
        Motion.


 190329 SCH ORD RE UCC PROC MOT.DOCX               VERSION MARCH 29, 2019                             2
Case:17-03283-LTS Doc#:6086 Filed:03/29/19 Entered:03/29/19 16:26:41                  Desc: Main
                           Document Page 3 of 3


 the disclosure of Avoidance Actions and Section 926 Motion practice in connection with other

 Debtors by April 22, 2019.

               The Court will hear argument on any Commonwealth-related Section 926 Motion

 by the Committee in connection with the April Omnibus Hearing, which is scheduled to

 commence at 9:30 a.m. (Atlantic Standard Time) on April 24, 2019.



        SO ORDERED.

 Dated: March 29, 2019

                                                            /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge




 190329 SCH ORD RE UCC PROC MOT.DOCX            VERSION MARCH 29, 2019                          3
